Order entered July 26, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00546-CV

                  31 HOLDINGS I, LLC, ET AL., Appellants

                                        V.

              ARGONAUT INSURANCE COMPANY, Appellee

               On Appeal from the 439th Judicial District Court
                          Rockwall County, Texas
                     Trial Court Cause No. 1-21-0634

                                     ORDER

      Before the Court is the parties’ July 23, 2021 joint motion to extend the time

to file their respective briefs. We GRANT the motion and extend the time for

appellants’ brief to August 30, 2021 and appellee’s brief to September 30, 2021.


                                             /s/   KEN MOLBERG
                                                   JUSTICE